       Case 2:20-cv-05503-GJP Document 2 Filed 11/04/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH TAGGART,

             Plaintiff,                     Civil Action Number:

             v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY., et al.,

            Defendants.

                             NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

     Kindly enter the appearance of Evan Barenbaum, Esquire for Defendants:

     Deutsche Bank National Trust Company, as Trustee for Morgan Stanley Abs Capital I

     inc. Trust 2007-HE 2, Mortgage Pass-Through Certificates, Series 2007-HE2; and

     Stern & Eisenberg, P.C.; and

     Specialized Loan Servicing, LLC; and

     Mortgage Electronic Registration Systems Inc.



                                                        /s/Evan Barenbaum
                                                        Evan Barenbaum, Esquire
                                                        STERN & EISENBERG, P.C.
                                                        1581 Main Street, Suite 200
                                                        Warrington, PA 18976
                                                        (267) 620-2130
                                                        ebarenbaum@sterneisenberg.com
                                                        Counsel for Defendants
          Case 2:20-cv-05503-GJP Document 2 Filed 11/04/20 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KENNETH TAGGART,

                Plaintiff,                     Civil Action Number:

                v.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY., et al.,

               Defendants.

                                  AFFIDAVIT OF SERVICE

      I certify that on this 4th day of November, 2020, a true and correct copy of the Notice of
Appearance was served on all parties via First-Class Mail, postage prepaid, on the following:

 Joshua Thomas, Esquire                           Wells Fargo Bank, N.A.
 225 Wilmington Chester Pike                      420 Montgomery Street
 Suite 200                                        San Francisco, CA 94104
 Chadds Ford, PA 19317




                                                    /s/Evan Barenbaum
                                                    Evan Barenbaum
